Exhibit 10.11

 

EMPLOYMENT AGREEMENT

 

This Agreement, dated as of May 23, 2005, is between JDS Uniphase Corporation, a
Delaware corporation (the “Company”) and John Peeler (“Employee”).

 

PREMISES

 

WHEREFORE,

 

1. Employee will be employed by the Company following the consummation of the
merger between the Company and Acterna, Inc. (the “Merger”); and

 

2. Company and Employee wish to set forth the terms governing their employment
relationship with a written Employment Agreement upon the terms herein provided
regarding Employee’s employment with Company.

 

AGREEMENT

 

NOW, THEREFORE, based on the foregoing premises and in consideration of the
commitments set forth below, Employee and Company agree as follows:

 

  1. Definitions.

 

As used herein, the following terms are defined as follows:

 

a. “Cause” shall mean:

 

(i) willful malfeasance by Employee, which has a material adverse effect on the
Company;

 

(ii) substantial and continuing willful refusal by Employee to perform duties
ordinarily performed by an employee in the same position and having similar
duties as Employee;

 

(iii) conviction of Employee for a felony or misdemeanor which would have a
material adverse effect on the Company’s goodwill if Employee is retained as an
employee of the Company; or

 

(iv) willful failure by Employee to comply with material policies and procedures
of the Company including but not limited to the JDS Uniphase Corporation Code of
Business Conduct and Policy Regarding Inside Information and Securities
Transactions;

 

1



--------------------------------------------------------------------------------

b. “Change of Control” shall mean the occurrence of one or more of the following
with respect to the Company:

 

(i) the acquisition by any person (or related group of persons), whether by
tender or exchange offer made directly the Company’s stockholders, open market
purchases or any other transaction or series of transactions, of Common Stock
possessing sufficient voting power in the aggregate to elect an absolute
majority of the members of the Company’s Board of Directors;

 

(ii) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which securities representing more than fifty
percent (50%) of the total combined voting power of the surviving entity are
held by persons who held Common Stock immediately prior to such merger or
consolidation and those members of the Company’s Board of Directors immediately
before such merger or consolidation constitute a majority of the board of
directors of the surviving entity (or any parent corporation of the surviving
entity) immediately after such merger or consolidation;

 

(iii) any merger or consolidation in which the Company is the surviving entity
but in which either securities representing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities are
transferred to holders different from those who held Common Stock immediately
prior to such merger or consolidation or those members of the Company’s Board of
Directors immediately before such merger or consolidation do not constitute a
majority of the Company’s Board of Directors (or, if after such merger or
consolidation, the Company is a wholly owned subsidiary of another corporation,
then the board of directors of that corporation) immediately after such merger;
or

 

(iv) the sale, transfer or other disposition of all or substantially all of the
assets of the Company.

 

c. “Closing Date” shall mean the date of the first closing of the transactions
constituting a Change of Control.

 

d. “Common Stock” shall mean $.001 par value, Common Stock of the Company.

 

e. “Disabled” shall mean “disabled” as defined in section 409A(a)(2)(C) of the
Internal Revenue Code of 1986, as amended, and any regulations thereunder (the
“Code”).

 

f. “Good Reason” shall mean:

 

(i) a material reduction in Employee’s base salary or target bonus opportunity
without Employee’s prior written consent;

 

(ii) a material adverse change in Employee’s position, duties or
responsibilities without Employee’s prior written consent. Further, for purposes
of this Section l.f.(ii) only, the occurrence of a Change of Control shall not,
in and of itself, constitute a material adverse change in Employee’s position,
duties or responsibilities;

 

2



--------------------------------------------------------------------------------

(iii) an actual change in Employee’s principal work location by more than 50
kilometers without Employee’s prior written consent; or

 

(iv) failure by the Company to obtain from any successor company the assumption
of the Company’s obligations under this Agreement.

 

g. “Termination Date” means:

 

(i) in the event the Company terminates the employment of Employee, the date
designated by the Company as the last day of Employee’s employment;

 

(ii) in the event the Employee resigns his employment with the Company, the date
designated by the Company as the effective date of resignation;

 

(iii) in the event the Employee dies, the date of death;

 

(iv) in the event the Employee becomes Disabled, the date designated by the
Company as the last day of Employee’s employment.

 

  2. Position, Duties, Responsibilities.

 

a. Position. Employee is employed by Company to render services to Company in
the position of Executive Vice President, Test & Measurement, Grade E300.

 

b. Other Activities. Except upon the prior written consent of the Company,
Employee will not (i) accept any other employment, or (ii) engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) that is or may be in conflict with, or that might place Employee in a
conflicting position to that of, the Company; provided that nothing in this
Section 2(b) shall prohibit Employee from holding memberships on the board of
directors of any company that is not competitive with the Company or from
participating in charitable endeavors.

 

  3. Compensation, Equity.

 

In consideration of the services to be rendered under this Agreement, during the
Term (as defined in Section 4 below),

 

a. Salary. Company shall pay Employee a base annual salary of $425,000, payable
in accordance with the Company’s payroll practices. Employee’s salary will be
reviewed from time to time in accordance with Company’s established procedures
for adjusting salaries for similarly situated employees;

 

b. Incentive Plans. Employee shall be entitled to participate in the Company’s
established incentive plan(s) for senior executives with a target bonus of 75%
of Employee’s base salary (the “Target Bonus”) and a maximum bonus of up to 200%
of Employee’s Target Bonus; and

 

3



--------------------------------------------------------------------------------

c. Retention Bonus. Employee shall be entitled to earn a Retention Bonus (the
“Retention Bonus”) of $455,000, payable in four equal installments of $113,750,
with Employee’s first paycheck on or after each of January 1, 2006, July 2,
2006, January 1, 2007 and June 30, 2007 (each, an “Installment Date”). Except as
otherwise provided in Section 5 below, Employee will be eligible to earn and
receive Retention Bonus installments only if Employee remains employed by the
Company on the date each installment becomes due.

 

d. Initial Option Grant. Subject to the approval of the Company’s Board of
Directors, upon the first business day following the close of the Merger,
Employee will be granted an option (the “Initial Option”) to purchase 1,000,000
shares of Common Stock. Such Initial Option will have an exercise price equal to
the closing price of Common Stock on the NASDAQ on the date of the grant and
will vest and become exercisable over four years with 25% vesting on the first
anniversary of the date of grant and 6.25% vesting every quarter thereafter. The
Initial Option will be subject to the terms and conditions of the Company’s 2003
Equity Incentive Plan (the “EIP”) and standard form of Grant Agreement.

 

e. Additional Stock Option Grant. Subject to the approval of the Company’s Board
of the Company’s Board of Directors, on or before the first anniversary of the
Effective Date, Employee will be granted an option (the “Additional Option”) to
purchase at least an additional 500,000 shares of Common Stock. Such option will
have an exercise price equal to the closing price of Common Stock on the date of
the grant and will vest and become exercisable over four years with 25% vesting
on the first anniversary of the date of grant and 6.25% vesting every quarter
thereafter. The Additional Option will be subject to the terms and conditions of
the Company’s EIP and standard form of Grant Agreement. In addition, Employee
will be considered for additional grants of options and equity awards on an
annual basis after the first anniversary of the Effective Date on the same terms
and conditions as other employees of the Company at the same or similar level,
it being understood that the grant of options under this Agreement are not
intended to be in lieu of future grants of options.

 

f. Initial Performance Units Grant. Subject to the approval of the Company’s
Board of Directors, upon the first business day following the close of the
Merger, Employee will be awarded 275,000 performance units (“Initial Performance
Units”) under the Company’s 2003 EIP. Vesting of the Initial Performance Units
shall be subject to the achievement of performance targets to be established by
the Company and the Board of Directors and communicated to the Employee prior to
the Effective Date. The Initial Performance Units shall also be subject to the
terms and conditions of the EIP and standard form of Award Agreement.

 

g. Changes in Capitalization of the Company. In the event of any change in
capitalization of the Company as described in Section 10 of the EIP after the
date of this Agreement but before the issuance of any of the Initial Options,
the Additional Options or the Initial Performance Units, the number of shares of
Common Stock subject to such option and/or the number of performance units, as
applicable, will be adjusted as described in Section 10 of the EIP as if such
options and/or performance units were outstanding award under the EIP as of the
date of such change in capitalization of the Company.

 

4



--------------------------------------------------------------------------------

g. Participation in Plans. Employee shall be eligible to participate in
Company’s benefit plans and to receive prerequisites of employment as
established by Company for senior executives, and as may be amended from time to
time in Company’s sole discretion.

 

  4. Term.

 

The term (the “Term”) of this Agreement shall commence as of the Effective Date
(as defined in Section 16) and shall expire on the second anniversary of the
Effective Date unless sooner terminated as provided herein (the initial date of
termination of this Agreement, the “Initial Expiration Date”). Notwithstanding
the foregoing, on the Initial Expiration Date, and upon the conclusion of each
two-year period thereafter (a “Renewal Date”), the Term automatically will be
extended for an additional two-year period, provided that, the Employee’s then
most recent performance rating under the Company’s then existing performance
review procedure(s) is the equivalent of “Meets Expectations” or better.

 

  5. Termination Benefits Under Certain Circumstances.

 

a. Certain Terminations Within 12 Months Following Effective Date and Prior to a
Change of Control. If, within twelve (12) months following the Effective Date
and before a Change of Control, the Employee’s employment is terminated by the
Company (other than for Cause), conditioned upon the Employee’s executing and
delivering to the Company a release of claims in a form then generally being
used by the Company in similar circumstances, Employee will be entitled to the
following benefits in full satisfaction of any statutory, contractual or common
law entitlements which Employee has or could have as a result of the termination
of the Term:

 

(i) the Company shall pay to the Employee, in one lump sum within 30 days
following the Termination Date, an amount equal to the sum of (x) twelve (12)
months’ salary, at the Employee’s annual salary in effect as of immediately
prior to the Effective Date, and (y) a pro rata portion of Employee’s Target
Bonus in effect as of immediately prior to the Effective Date, in each case,
minus any required withholding or deductions;

 

(ii) the Company shall pay to the Employee, in one lump sum within 30 days
following the Termination Date, an amount equal to that portion of the Retention
Bonus otherwise payable on the next Installment Date following the date of
termination, minus any required withholdings or deductions; and

 

(iii) should Employee elect COBRA benefits continuation (or the functional
equivalent of same in non-United States jurisdictions) following termination of
employment the Company shall pay the full cost of such benefits (either directly
to the Employee or to the appropriate carrier or administrator at the Company’s
election) for the lesser of (1) twelve (12) months, or (2) until such time as
Employee becomes eligible for health care benefits from a subsequent employer.

 

5



--------------------------------------------------------------------------------

b. Certain Terminations After 12 Months Following Effective Date and Prior to a
Change of Control. If after twelve (12) months following the Effective Date and
before a Change of Control, the Employee’s employment is terminated by the
Company (other than for Cause), conditioned upon the Employee’s executing and
delivering to the Company a release of claims in a form then generally being
used by the Company in similar circumstances, Employee will be entitled to the
following benefits in full satisfaction of any statutory, contractual or common
law entitlements which Employee has or could have as a result of the termination
of the Term:

 

(i) the Company shall pay to the Employee, in one lump sum within 30 days
following the Termination Date, an amount equal to six (6) months’ salary, at
the Employee’s then current annual salary in effect, minus any required
withholdings or deductions;

 

(ii) the Company shall pay to the Employee, in one lump sum within 30 days
following the Termination Date, an amount equal to that portion of the Retention
Bonus otherwise payable on the next Installment Date following the date of
termination, minus any required withholdings or deductions; and

 

(iii) should Employee elect COBRA benefits continuation (or the functional
equivalent of same in non-United States jurisdictions) following termination of
employment the Company shall pay the full cost of such benefits (either directly
to the Employee or to the appropriate carrier or administrator at the Company’s
election) for the lesser of (1) twelve (12) months, or (2) until such time as
Employee becomes eligible for health care benefits from a subsequent employer.

 

c. Certain Terminations Within 12 Months Following Effective Date and After a
Change of Control. If, within twelve (12) months following the Effective Date
and following a Change of Control, the Employee’s employment is terminated (A)
by the Company (other than for Cause), or (B) by the Employee for Good Reason,
conditioned upon the Employee’s executing and delivering to the Company a
release of claims in a form then generally being used by the Company in similar
circumstances, Employee will be entitled to the following benefits in full
satisfaction of any statutory, contractual or common law entitlements which
Employee has or could have as a result of the termination of the Term:

 

(i) the payments and benefits set forth in Sections 5.a.i., 5.a.ii., and
5.a.iii. above, payable at the time and in the manner set forth in such
Sections; and

 

(ii) Employee’s right, title and entitlement to any unvested stock options or
any other securities or similar incentives which have been granted or issued to
Employee on or prior to the Termination Date, including but not limited to the
Initial Performance Unit Grant (collectively, “Awards”), which would have vested
during the period commencing upon the Effective Date and continuing for a period
of twelve (12) months from the Termination Date, shall immediately vest, free
from any restrictions (other than those imposed by applicable state and federal
securities laws), and all such Awards shall continue to be exercisable (if
applicable) for 90 days from the Termination Date or until the term such
securities would have otherwise expired (if applicable), whichever is earlier;
provided that if a longer exercise

 

6



--------------------------------------------------------------------------------

period is provided under the terms of the plan documents and award agreements
governing such Awards, such longer period shall apply.

 

d. Certain Terminations After 12 Months Following Effective Date and After a
Change of Control. If prior to the expiration of the Term and following a Change
of Control, the Employee’s employment is terminated (A) by the Company (other
than for Cause), or (B) by the Employee for Good Reason, conditioned upon the
Employee’s executing and delivering to the Company a release of claims in a form
then generally being used by the Company in similar circumstances, Employee will
be entitled to the payment and benefits set forth in Sections 5.b.i., 5.b.ii.,
5.b.iii., and 5.c.ii. above, payable at the time and in the manner set forth in
such Sections, in full satisfaction of any statutory, contractual or common law
entitlements which Employee has or could have as a result of the termination of
the Term.

 

e. Termination For Cause. This Agreement shall terminate immediately upon the
termination of Employee for Cause. Thereafter, all obligations of Company under
this Agreement shall cease.

 

f. By Death. Employee’s employment shall terminate automatically upon the death
of Employee. Thereafter, all obligations of Company under this Agreement shall
cease. Nothing in this Section shall affect any entitlement of Employee’s heirs
to the benefits of any life insurance plan or other applicable benefits.

 

g. By Disability. If Employee suffers from a Disability, then, to the extent
permitted by law, the Company may terminate Employee’s employment, and Employee
shall receive the following payments and benefits:

 

(i) If such termination occurs within 12 months following the Effective Date and
prior to a Change in Control, payment of (i) a pro rata portion of Employee’s
Target Bonus for the year of termination, (ii) an amount equal to that portion
of the Retention Bonus otherwise payable on the next Installment Date following
the date of termination, in each case, in one lump sum within 30 days following
the Termination Date and minus any required withholdings or deductions;

 

(ii) If such termination occurs within 12 months following the Effective Date
and after a Change in Control, the payments and benefits set forth in Section
5.c. of this Agreement, payable at the time and in the manner set forth in such
Sections; and

 

(iii) If such termination occurs after 12 months following the Effective Date
and prior to a Change in Control, payment of an amount equal to that portion of
the Retention Bonus otherwise payable on the next Installment Date following the
date of termination, in one lump sum within 30 days following the Termination
Date and minus any required withholdings or deductions; and

 

(iv) If such termination occurs after 12 months following the Effective Date and
after a Change in Control, the payments and benefits set forth in Section 5.d.
of this Agreement, payable at the time and in the manner set forth in such
Sections.

 

7



--------------------------------------------------------------------------------

Nothing in this Section 5.g. shall affect Employee’s rights under any disability
or other plan in which Employee is a participant.

 

h. Certain Resignations Treated as Terminations without Cause. Notwithstanding
anything in this Agreement to the contrary, in the event that, within twelve
(12) months of the Effective Date, Employee resigns his employment with the
Company within 30 days of any Company-initiated reduction in his base annual
salary or Target Bonus, such resignation shall be treated for all purposes of
this Agreement, including Exhibit A hereto, as a termination without Cause by
the Company, and Employee shall be entitled to receive the payments and benefits
set forth in Section 5.a. or 5.c, as applicable, payable at the time and in the
manner set forth in such Section.

 

i. No Other Obligations. Payments and other consideration payable by the Company
pursuant to Section 5.a. through 5.d., inclusive, shall be accepted by Employee,
or his heirs as the case may be, in exchange for a full and complete release by
Employee of all causes of action, claims or other rights that Employee may have
against the Company arising in connection with Employee’s employment or pursuant
to this Agreement. Notwithstanding any other provision of this Agreement to the
contrary, the Company shall have no obligations under this Section 5 nor any
other provision of this Agreement with respect to any termination of the Term
for any reason other than as specified in Sections 5.a. through 5.d., inclusive,
and Section 5.g.

 

  6. Termination Obligations.

 

a. Return of Company’s Property. Employee hereby acknowledges and agrees that
all personal property, including, without limitation, all books, manuals,
records, reports, notes, contracts, lists, blueprints, and other documents, or
materials, or copies thereof, and equipment furnished to or prepared by Employee
in the course of or incident to Employee’s employment, belong to Company and
shall be promptly returned to Company upon termination of Employee’s employment.

 

b. Cooperation in Pending Work. Following any termination of Employee’s
employment, Employee shall, subject to his employment responsibilities with a
subsequent employer, if applicable, (i) cooperate with Company in all matters
relating to the winding up of pending work on behalf of Company and the orderly
transfer of work to other employees of Company and (ii) cooperate in the defense
of any action brought by any third party against Company that relates in any way
to Employee’s acts or omissions while employed by Company.

 

  7. Non-Competition; Non-Solicitation.

 

Employee agrees to and accepts the terms and conditions of the Noncompetition
and Nonsolicitation Agreement attached hereto as Exhibit A.

 

8



--------------------------------------------------------------------------------

  8. Legal Fees.

 

In connection with Employee’s former role as an executive officer of Acterna
Corporation, nka Eningen Realty, Inc., Employee is a defendant in the securities
litigation Sik-Lin Huang et al. v. Acterna Corporation et al., U.S. Dist. Ct.
Dist. MD., Civ. Act. No. DKC 2003-1131 (the “Matter”). The Company hereby agrees
that it shall, or shall cause Acterna inc. to, continue to defend and indemnify
Employee and pay all attorneys’ fees and expenses for such litigation, as such
litigation may be renamed or reconstituted, through to and including final
settlement or final adjudication of the Matter, to the maximum extent not
prohibited by the Company’s By-laws as in effect as of the date hereof.

 

  9. Notices.

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered by hand
or mailed, postage prepaid, by certified or registered mail, return receipt
requested, and addressed to Company:

 

JDS Uniphase Corporation

1768 Automation Parkway

San Jose, California 95131

Attention: General Counsel

 

And to Employee at: John Peeler

 

Employee shall be obligated to notify the Company of any change in address.
Notice of change of address shall be effective only when made in accordance with
this Section.

 

  10. Entire Agreement.

 

Subject to the last sentence of this paragraph, the terms of this Agreement,
including Exhibit A, are intended by the parties to be the final and exclusive
expression of their agreement with respect to the employment of Employee by
Company and may not be contradicted by evidence of any prior or contemporaneous
statements or agreements. Subject to the last sentence of this paragraph, the
parties further intend that this Agreement shall constitute the complete and
exclusive statement of its terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding
involving this Agreement. To the extent that the practices, policies, or
procedures of Company, now or in the future, apply to Employee and are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall control. Without limiting the generality of the foregoing, upon the
effectiveness of this Agreement, this Agreement shall supercede the Employment
Agreement between Acterna LLC and Employee, dated February 27, 2004 (the “Prior
Employment Agreement”), it being understood such Prior Employment Agreement
shall be of no force or effect upon the effectiveness of this Agreement.
Notwithstanding the foregoing, nothing in this agreement shall limit or modify,
in any manner, any existing or future agreement between the Employee and the

 

9



--------------------------------------------------------------------------------

Company relating to proprietary information, inventions, treatment of
confidential information, non-competition or employee benefits or incentive
plans.

 

  11. Amendments, Waivers.

 

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Employee and by a duly authorized
representative of Company other than Employee. No failure to exercise and no
delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein.

 

Employee and the Company each specifically agree and acknowledge that they each
waive recourse to any remedies in tort, and further agree and acknowledge their
intent that all rights and liabilities pertaining to the cessation of the
employment relationship between them, where such cessation occurs on or before
the Expiration Date, be as set out in this Agreement (or in any subsequent
modification of this Agreement, provided that the modification is in writing and
signed by both parties).

 

  12. Assignment; Successors and Assigns.

 

Employee agrees that Employee will not assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, or by operation of
law, any rights or obligations under this Agreement, nor shall Employee’s rights
be subject to encumbrance or the claims of creditors. Any purported assignment,
transfer, or delegation shall be null and void. Nothing in this Agreement shall
prevent the consolidation of the Company with, or its merger into, any other
corporation, or the sale by the Company of all or substantially all of its
properties or assets, or the assignment by the Company of this Agreement and the
performance of its obligations hereunder to any successor in interest. Subject
to the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those enumerated above.

 

  13. Severability; Enforcement.

 

If any provision of this Agreement, or the application thereof to any person,
place, or circumstance, shall be held by a court of competent jurisdiction to be
invalid, unenforceable, or void, the remainder of this Agreement and such
provisions as applied to other persons, places, and circumstances shall remain
in full force and effect.

 

  14. Governing Law.

 

The validity, interpretation, enforceability, and performance of this Agreement,
shall be governed by and construed in accordance with the law of the State of
California.

 

10



--------------------------------------------------------------------------------

  15. Employee Acknowledgment.

 

The parties acknowledge (a) that they have consulted with or have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement, and (b) that they have read and understand the Agreement, are
fully aware of its legal effect, and have entered into it freely based on their
own judgment and not on any representations or promises other than those
contained in this Agreement.

 

  16. Effective Date.

 

Subject to the Company’s Board of Directors approving the grant of the Initial
Option and the award of the Initial Performance Units, this Agreement shall be
effective as of the closing date of the Merger (the “Effective Date”). In the
event that (i) the Merger does not occur or (ii) the Company’s Board of
Directors does not approve the grant of the Initial Option and the award of the
Initial Performance Units, this Agreement shall be void ab initio, and neither
party shall have any obligations under this Agreement.

 

  17. Compliance with Code Section 409A.

 

The parties to this Agreement acknowledge and agree that, notwithstanding
anything herein to the contrary, this Agreement is intended to comply with the
provision of Code section 409A, as in effect from time to time. The intent of
this Section 17 is that Employee not be subject to any tax liability or penalty
by reason of the application of Code section 409A(a)(1) with respect to any
amount payable under this Agreement, and this Agreement shall be interpreted
accordingly. To the extent necessary to comply with the requirements of Code
section 409A(a)(2)(B)(i) (prohibiting certain payments to a “specified employee”
within six (6) months of such employee’s separation from service), any payment
hereunder that may be made to the Employee on account of his termination of
employment with the Company shall be delayed only to the extent necessary to
comply with the requirements of Code section 409A(a)(2)(B)(i). The parties to
the Agreement agree that, upon issuance by the Internal Revenue Service of
guidance under Code section 409A, they will negotiate in good faith to make any
changes to this Agreement that may be necessary to avoid the imposition of any
tax liability or penalty on the Employee under Code section 409A, and will amend
this Agreement to make such changes on or before December 31, 2005, or such
later date as may be allowed by the Internal Revenue Service to make such
changes.

 

11



--------------------------------------------------------------------------------

JDS UNIPHASE CORPORATION      

EMPLOYEE

   

/s/ Kevin J. Kennedy

     

/s/ John Peeler

By:

 

Kevin J. Kennedy

     

5/23/2005

Its:

 

Chief Executive Officer

       

 

12



--------------------------------------------------------------------------------

Exhibit A

 

Noncompetition and Nonsolicitation Agreement

 

  A. Noncompetition.

 

(a) During Noncompetition Period (as defined below), Employee will not directly
or indirectly, either as principal, agent, employee, consultant, officer,
director, or stockholder of a company: (i) engage in any business which is
competitive with the business of (x) Acterna, Inc., including its subsidiaries
and affiliates (“Acterna”), as such business was conducted immediately prior to
the Closing Date of the Merger, or (y) the Company, as such business was
conducted immediately prior to the Termination Date (collectively, the
“Business”), provided, however, that nothing contained herein shall preclude
Employee from purchasing or owning less than five percent (5%) of the stock or
other securities of (1) any company with securities traded on a nationally
recognized securities exchange or (2) any venture capital fund passive interest;
(ii) divert or attempt to divert from the Company or any of its affiliates any
business of any kind in which it is engaged, including, without limitation, the
solicitation of any past, present or prospective customer, supplier, vendor, or
other Person, or interfere with or disrupt the Company’s business relations with
its past, present or prospective customers, suppliers, vendors, or other
Persons.

 

(b) For the purposes of this Section A, a business will be deemed competitive
with the Business if it involves the performing of services and/or the
production, manufacture, distribution, sale or development of or customer
service for any product similar to services or functions performed or products
produced, manufactured, distributed, conceived, designed, sold, developed or
being developed by the Business and/or licensing of any process or technology
concerning products or process similar to those utilized, developed or being
developed by the Business during the period in which Employee is employed or
otherwise affiliated with the Company.

 

(c) Employee acknowledges that the Business has been and will be conducted on a
global basis by the Company, and that, accordingly, the restrictions contained
in this Section A shall apply in: (i) any city, county or other political
subdivision or part thereof of the states of California and Maryland, and (ii)
any city, county or other political subdivision of any other state or part
thereof in the United States and of any country or other territory in the world
or part thereof, where the Company (x) is selling or delivering any of the
Business’ products or services or is otherwise carrying on business or selling
or marketing activities with respect to the Business or (y) has engaged in any
of the activities described in clause (x) within the most recent 12-month
period.

 

(d) Employee acknowledges and agrees that strict enforcement of the terms of
this Agreement is necessary for the purpose of ensuring the preservation,
protection and continuity of the business, trade secrets and goodwill of the
Company and Acterna and that, in furtherance of such purpose, the prohibition
against competition imposed by this Section A is narrow, reasonable and fair.
Employee further agrees that, given Employee’s experience, knowledge and skills,
substantial opportunities for employment outside of the areas restricted

 

Page 1 of 2



--------------------------------------------------------------------------------

by this Agreement are and will remain available to Employee. If any part of this
Section A should be determined by a court of competent jurisdiction to be
unreasonable in duration, geographic area, or scope, then this Agreement is
intended to and shall extend only for such period of time, in such area and with
respect to such activities as are determined to be reasonable under and subject
to applicable law.

 

(e) Notwithstanding anything contained in this Section A to the contrary,
Employee shall be permitted to serve as a director of, or an investor in, each
of the corporations set forth on Attachment 1 hereto, which may be amended from
time to time by the mutual consent of Employee and the Company.

 

(f) For purposes of this Exhibit A, “Noncompetition Period” means (x) in the
event of a termination of the Employee’s employment by the Company other than
for Cause, a resignation by Employee for Good Reason under the Employment
Agreement, or a resignation by Employee under Section 5(h) of the Employment
Agreement, a period of months equivalent to the number of months of Employee’s
base salary being provided by the Company as severance pay pursuant to the terms
of the Employment Agreement; (y) in the event of a termination of the Employee’s
employment by the Company for Cause, 18 months following the Closing Date of the
Merger; and (z) in the event of a resignation by Employee of Employee’s
employment with the Company without Good Reason, the longer of (A) 18 months
following the Closing Date of the Merger and (B) a period of months equivalent
to the number of months of Employee’s base salary that would have been provided
by the Company as severance pay in the event that the Company had terminated the
Employee’s employment without Cause under the Employment Agreement on the
effective date of such resignation.

 

  B. Nonsolicitation.

 

During Employee’s employment by or relationship with the Company and for one (1)
year following the termination of Employee’s employment with the Company,
Employee will not directly or indirectly, either as principal, agent, employee,
consultant, officer, director or stockholder, employ, solicit for employment, or
recommend for employment, any person who is currently employed by the Company,
or was so employed or engaged by the Company at any time within the one year
preceding the termination of Employee’s employment with the Company (any such
person, a “Restricted Employee”); provided that, notwithstanding the foregoing,
the following individuals shall not be considered Restricted Employees for
purposes of this Exhibit A: (i) any employee that is involuntarily terminated by
the Company other than for cause and (ii) any former employee who was subject to
a non-competition covenant following his or her termination of employment but
the period applicable to such non-competition covenant has expired.

 

  C. Conflicts

 

In the event of any conflict between the provisions of this Exhibit A and
specific provisions of any other agreement, including but not limited to any
employee proprietary information agreement, the provisions of this Exhibit A
shall prevail and control.

 

Page 2 of 2



--------------------------------------------------------------------------------

AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT (“Amendment”), made as of August 1, 2005, by and between JDS
Uniphase Corporation, a Delaware corporation (the “Company”), with its principal
United States offices located at San Jose, California, and John Peeler (the
“Executive”);

 

PREMISES

 

WHEREAS the Executive and the Company are parties to an Employment Agreement
dated May 23, 2005 (the “Employment Agreement”); and

 

WHEREAS the Executive and the Company wish to amend the Employment Agreement;
therefore:

 

The parties hereby amend the Agreement as follows:

 

  1. Scope of Amendment:

 

This Amendment shall only serve to modify and amend the section and provision of
the Employment Agreement specifically modified and amended herein, and the
Employment Agreement shall remain in full force and effect, as so modified by
this Amendment. In the event of any conflict between this Amendment and the
Employment Agreement, this Amendment shall prevail, take precedence and govern
the rights and obligations of the parties. Except as specifically provided in
this Amendment, defined terms in the Employment Agreement shall have the same
meaning for purposes of this Amendment.

 

  2. Equity Grants

 

Sections 3.d. through 3.f., inclusive, of the Employment Agreement are amended
and restated in their entirety to read as follows:

 

d. Initial Option Grant. No later than August 26, 2005, Executive will be
granted an option (the “Initial Option”) to purchase 1,000,000 shares of Common
Stock. Such Initial Option will have an exercise price equal to the closing
price of Common Stock on the NASDAQ on the date of the grant and will vest and
become exercisable over four years with 25% vesting on the first anniversary of
the date of grant and 6.25% vesting every quarter thereafter. The Initial Option
will be subject to the terms and conditions of a Company equity incentive plan
and standard form of grant agreement in all material respects relative to
Executive substantially the same as the Company’s 2003 Equity Incentive Plan and
standard form of grant agreement under such plan.



--------------------------------------------------------------------------------

e. Additional Stock Option Grant. Subject to the approval of the Company’s Board
of the Company’s Board of Directors, on or before the first anniversary of the
Effective Date, Employee will be granted an option (the “Additional Option”) to
purchase at least an additional 500,000 shares of Common Stock (or in the event
of a stock split or reverse split, an amount of Common Stock equivalent to said
500,000 shares of Common Stock as of the date of the grant of the Initial
Option). Such option will have an exercise price equal to the closing price of
Common Stock on the date of the grant and will vest and become exercisable over
four years with 25% vesting on the first anniversary of the date of grant and
6.25% vesting every quarter thereafter. The Additional Option will be subject to
the terms and conditions of a Company equity incentive plan and standard form of
grant agreement in all material respects relative to Executive substantially the
same as the Company’s 2003 Equity Incentive Plan and standard form of grant
agreement under such plan. In addition, Employee will be considered for
additional grants of options and equity awards on an annual basis after the
first anniversary of the Effective Date on the same terms and conditions as
other employees of the Company at the same or similar level, it being understood
that the grant of options under this Agreement are not intended to be in lieu of
future grants of options.

 

f. Initial Performance Units Grant. No later than August 26, 2005, Employee will
be awarded 275,000 performance units (“Initial Performance Units”) under a
Company equity incentive plan and standard form of award agreement in all
material respects relative to Executive substantially the same as the Company’s
2003 Equity Incentive Plan and standard form of Award Agreement under such plan.
Vesting of the Initial Performance Units shall be subject to the achievement of
performance targets to be established by the Company and the Board of Directors
and communicated to the Employee prior to the Effective Date.

 

  3. Effective Date of this Amendment:

 

The effective date of this Amendment shall be the date first above written.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

JDS Uniphase Corporation

                    Christopher S. Dewees       John Peeler Senior Vice
President and General Counsel        